OPINION

Per Curiam:

Michael B. McNallen pleaded guilty to a charge of robbery, a felony under NRS 200.380, and was sentenced to a term of fifteen (15) years in the Nevada State Prison. Sentence was suspended and McNallen was placed on probation for a period of five (5) years.
During the period of probation the state moved for revocation because of purported violations of the probation agreement.
After a hearing, the district court entered an order revoking probation and imposed the original fifteen (15) year sentence. McNallen appeals, contending revocation was unjustified. The contention is without merit.
One of the conditions of probation was that McNallen refrain from any activity involving drugs or narcotics (controlled substances).
Evidence leading to the request for revocation — and before the district court when probation was revoked — -was that McNallen had been arrested for, and charged with, possession of a controlled substance. The charges were not contested at *593the revocation hearing; and, counsel conceded the charges could not be refuted.
Accordingly, the record fully supports the district judge’s order revoking probation. Lewis v. State, 90 Nev. 436, 529 P.2d 796 (1974); Jennings v. State, 89 Nev. 297, 511 P.2d 1048 (1973).
Affirmed.